           Case 2:20-cr-00096-RFB-VCF Document 65 Filed 10/27/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number: 13644
 3   KIMBERLY SOKOLICH
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Kimberly.Sokolich@usdoj.gov
 6   Representing the United States of America

 7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8

 9   United States of America,                      Case No. 2:20-cr-00096-RFB-VCF-003
                                                    PETITION FOR ACTION ON
10                  Plaintiff,
                                                    CONDITIONS OF PRETRIAL
11                  v.
                                                    RELEASE
12   TALMADGE TAJ JOHNSON II

13                  Defendant.

14

15   Attached hereto and expressly incorporated herein is a Petition for Action on Conditions of

     Pretrial Release concerning the above-named defendant prepared by Alicia

16   Coughlin, U. S. Pretrial Services Officer. I have reviewed that Petition and believe there is

17   sufficient credible evidence which can be presented to the Court to prove the conduct alleged,

18   and I concur in the recommended action requested of the Court.


19       Dated this 21st day of October, 2020.

20                                                             NICHOLAS A. TRUTANICH
                                                               United States Attorney
22
                                                               /s/Kimberly Sokolich
23                                                             KIMBERLY SOKOLICH
                                                               Assistant U.S. Attorney
24
                 Case 2:20-cr-00096-RFB-VCF Document 65 Filed 10/27/20 Page 2 of 3

      PS 8
      (Revised 12/04)
                                     UNITED STATES DISTRICT COURT
                                                for the
                                         DISTRICT OF NEVADA

U.S.A. vs. TALMADGE JOHNSON                                      Docket No: 2:20CR00096-RFB-VCF

                           Petition for Action on Conditions of Pretrial Release

       COMES NOW ALICIA COUGHLIN, U.S. PRETRIAL SERVICES OFFICER, presenting an official report
upon the conduct of defendant Talmadge Johnson. The defendant initially appeared on June 26, 2020,
before U.S. Magistrate Judge Cam Ferenbach and was ordered released on a personal recognizance bond
with the following conditions of release:

   1. The defendant shall report to U.S. Pretrial Services for supervision.
   2. The defendant shall abide by the following restrictions on personal association, place of abode, or
       travel: Travel is restricted to the Central District of California unless approved by Pretrial Services.
   3. The defendant may travel to the District of Nevada for the purpose of court.
   4. The defendant shall maintain current residence and may not move prior to obtaining permission
       from the Court, Pretrial Services or the supervising officer.
   5. The defendant shall maintain or actively seek lawful and verifiable employment and notify Pretrial
       Services or the supervising officer prior to any change.
   6. The defendant shall avoid all contact directly or indirectly with co-defendant(s) unless it is in the
       presence of counsel.
   7. The defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
       substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner. This
       includes Marijuana and/or any item containing THC.
   8. The defendant shall refrain from the excessive use of alcohol.
   9. The defendant shall pay all or part of the cost of the testing program based upon his/her ability to
       pay as Pretrial Services or the supervising officer determines.
   10. The defendant shall submit to a mental health evaluation as directed by Pretrial Services or the
       supervising officer.
   11. The defendant shall not be in the presence of anyone using or possessing a narcotic drug or other
       controlled substances.
   12. Report via telephone any instance of COVID-19 symptoms, exposure, and/or quarantine
       immediately to the supervising officer.
   13. Comply with the directives of medical, public health, and government officials with respect to a
       quarantine and/or stay-at-home order.

Upon his release, Mr. Johnson was supervised by U.S. Pretrial Services in the Central District of California,
however, he moved to Las Vegas on August 31, 2020. Based on his relocation, his travel restriction should
be modified to the District of Nevada.
             Case 2:20-cr-00096-RFB-VCF Document 65 Filed 10/27/20 Page 3 of 3



Respectfully presenting petition for action of Court and for cause as follows:

PRAYING THAT THE COURT WILL ORDER THAT THE DEFENDANT’S BOND BE MODIFIED AS FOLLOWS:
THE CONDITIONS OF RELEASE ARE MODIFIED TO REMOVE: 1) THE DEFENDANT SHALL ABIDE BY THE
FOLLOWING RESTRICTIONS ON PERSONAL ASSOCIATION, PLACE OF ABODE, OR TRAVEL: TRAVEL IS
RESTRICTED TO THE CENTRAL DISTRICT OF CALIFORNIA UNLESS APPROVED BY PRETRIAL SERVICES AND 2)
THE DEFENDANT MAY TRAVEL TO THE DISTRICT OF NEVADA FOR THE PURPOSE OF COURT. THE
FOLLOWING CONDITION IS ADDED: 1) THE DEFENDANT SHALL ABIDE BY THE FOLLOWING RESTRICTIONS
ON PERSONAL ASSOCIATION, PLACE OF ABODE, OR TRAVEL: TRAVEL IS RESTRICTED TO THE DISTRICT OF
NEVADA.




 ORDER OF COURT                                   I declare under penalty of perjury that the
                                                  information herein is true and correct.
 Considered and ordered this ____ 27th day of     Executed on this 27th day of October, 2020.
 October, 2020 and ordered filed and made a
 part of the records in the above case.           Respectfully Submitted,



 ______________________________                 EO_____________________________
 Honorable Cam Ferenbach                          Alicia Coughlin
 U.S. Magistrate Judge                            U.S. Pretrial Service Officer
                                                  Place: Las Vegas, Nevada
